849 F.2d 1472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wendell FLETCHER, Plaintiff-Appellant,v.Arvid PERRIN, Defendant-Appellee.
No. 88-1340.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before LIVELY, and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's motion for appointment of counsel and response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant states that he is not knowledgeable in the law.  After the district court's decision was entered, he wrote to the district court clerk regarding what steps he should take and the district court responded by sending him an appeal form.


2
It appears from the record that the judgment was entered February 19, 1988.  The notice of appeal filed on March 25, 1988, was four days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion for counsel be denied and the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.